Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims objected to because of the following informalities: Claims 3-8 depend from a cancelled claim 1 and they should be referring to claim 2. The method Claims 10-15 refer to the system claim 8 and should be referring to claim 9. The computer readable medium claims 17-20 depend from method claim 15 and should be depending from claim 16.
The Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 8, 9, 11, 15, 16, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0040813 A1 to Kushler et al (hereinafter ‘Kushler’).
Regrading claim 2, Kushler discloses a system comprising: one or more hardware processors (Fig. 1, CPU 110); and a memory storing computer-executable instructions (Fig. 1, Memory 150), that in response to execution by the one or more hardware processors, causes the system to perform operations comprising: receiving a request to determine a similarity score between an input set of words and a stored set of words (Para [0039], wherein a scoring metric function is calculated as a measure of how well a given word matches an input path, inherently as receiving request, where in general, a lower matching metric value indicates a better match with the input path); determining a base similarity score using at least a distance score associated with each pair between the input set and the stored set of words (Para [0039], wherein in one aspect, the scoring metric is calculated as the sum of the distances from the identified inflection points to the keys associated with the letters with which the inflection points are matched); normalizing the base similarity score determined using an average word length from the pairs between the input set and the stored set of words  (Para [0039], wherein in order to normalize the results so that the metric can be used to meaningfully compare results between words with differing numbers of letters, the weighted sum, as the score, is divided by the sum of the weighting factors used in calculating the sum.); calculating a base penalty score on a number of word pairs included in the pairs between the input set and the stored set of words (Para [0048], wherein to identify the number and type of instances where a candidate word fails to match an input path, such that these instances form the basis of assessing a penalty in determining the scoring metric value that reflects how closely the word is determined to match the input path.); and determining a final similarity score based in part on the base penalty score calculated (Para [0175], wherein the system calculates a final matching metric score as a function of the values of the "Penalty" and the "NoPenalty" scores.).
Regrading claim 4, Kushler discloses wherein the operations further comprise: updating the base penalty score based on a predetermined weight, wherein the predetermined weight is greater than a first predetermined weight (Para [0117], wherein an additive skipping penalty is assessed against the word being scored by adding, as updating, a determined weighted penalty amount to the sum of the weighted distances of the letter-keys of the word from the path points with which they are matched in calculating the scoring metric for the word.).
Regrading claim 8, Kushler discloses wherein determining a final similarity score based in part on the base penalty score calculated includes reducing the base similarity score based on the base penalty score calculated (Para [0044] and [0048], wherein this input path is then processed by the system, and lower frequency words in an initial database that receive a numerical score that is within a threshold difference of the numerical score of the high-frequency word itself are re-assigned a lower frequency, as reducing to lower score, in a final database, and wherein such that these instances form the basis of assessing a penalty in determining the scoring metric value that reflects how closely the word is determined to match the input path. In this and in other embodiments disclosed elsewhere, each maximum matching threshold distance used is a function of the object from which the distance is measured (for example, different types of inflection points, or points that lie on path segments between detected inflection points), and may be further modified from any default value as a function of other parametric characteristics of the input path (for example, the average pen speed). ).
Regrading claim 9, Kushler discloses a method comprising: receiving a request to determine a similarity score between an input set of words and a stored set of words (Para [0039], wherein a scoring metric function is calculated as a measure of how well a given word matches an input path, inherently as receiving request, where in general, a lower matching metric value indicates a better match with the input path); determining a base similarity score using at least a distance score associated with each pair between the input set and the stored set of words (Para [0039], wherein in one aspect, the scoring metric is calculated as the sum of the distances from the identified inflection points to the keys associated with the letters with which the inflection points are matched); normalizing the base similarity score determined using an average word length from the pairs between the input set and the stored set of words (Para [0039], wherein in order to normalize the results so that the metric can be used to meaningfully compare results between words with differing numbers of letters, the weighted sum, as the score, is divided by the sum of the weighting factors used in calculating the sum.); calculating a base penalty score on a number of word pairs included in the pairs between the input set and the stored set of words (Para [0048], wherein to identify the number and type of instances where a candidate word fails to match an input path, such that these instances form the basis of assessing a penalty in determining the scoring metric value that reflects how closely the word is determined to match the input path.); and determining a final similarity score based in part on the base penalty score calculated (Para [0175], wherein the system calculates a final matching metric score as a function of the values of the "Penalty" and the "NoPenalty" scores.).
Regrading claim 11, Kushler discloses the method further comprising: updating the base penalty score based on a predetermined weight, wherein the predetermined weight is greater than a first predetermined weight (Para [0117], wherein an additive skipping penalty is assessed against the word being scored by adding, as updating, a determined weighted penalty amount to the sum of the weighted distances of the letter-keys of the word from the path points with which they are matched in calculating the scoring metric for the word.).
Regrading claim 15, Kushler discloses wherein determining a final similarity score based in part on the base penalty score calculated includes reducing the base similarity score based on the base penalty score calculated (Para [0044] and [0048], wherein this input path is then processed by the system, and lower frequency words in an initial database that receive a numerical score that is within a threshold difference of the numerical score of the high-frequency word itself are re-assigned a lower frequency, as reducing to lower score, in a final database, and wherein such that these instances form the basis of assessing a penalty in determining the scoring metric value that reflects how closely the word is determined to match the input path. In this and in other embodiments disclosed elsewhere, each maximum matching threshold distance used is a function of the object from which the distance is measured (for example, different types of inflection points, or points that lie on path segments between detected inflection points), and may be further modified from any default value as a function of other parametric characteristics of the input path (for example, the average pen speed). ).
Regrading claim 16, Kushler discloses a non-transitory computer readable medium storing computer- executable instructions (para [0032] wherein the memory 150 includes program memory 160 that contains all programs and software such as an operating system 161) that in response to execution by one or more hardware processors, causes a payment provider system to perform operations comprising: receiving a request to determine a similarity score between an input set of words and a stored set of words (Para [0039], wherein a scoring metric function is calculated as a measure of how well a given word matches an input path, inherently as receiving request, where in general, a lower matching metric value indicates a better match with the input path); determining a base similarity score using at least a distance score associated with each pair between the input set and the stored set of words (Para [0039], wherein in one aspect, the scoring metric is calculated as the sum of the distances from the identified inflection points to the keys associated with the letters with which the inflection points are matched); normalizing the base similarity score determined using an average word length from the pairs between the input set and the stored set of words (Para [0039], wherein in order to normalize the results so that the metric can be used to meaningfully compare results between words with differing numbers of letters, the weighted sum, as the score, is divided by the sum of the weighting factors used in calculating the sum.); calculating a base penalty score on a number of word pairs included in the pairs between the input set and the stored set of words (Para [0048], wherein to identify the number and type of instances where a candidate word fails to match an input path, such that these instances form the basis of assessing a penalty in determining the scoring metric value that reflects how closely the word is determined to match the input path.); and determining a final similarity score based in part on the base penalty score calculated (Para [0175], wherein the system calculates a final matching metric score as a function of the values of the "Penalty" and the "NoPenalty" scores.).
Regrading claim 18, Kushler discloses the non-transitory computer readable medium further comprising: updating the base penalty score based on a predetermined weight, wherein the predetermined weight is greater than a first predetermined weight (Para [0117], wherein an additive skipping penalty is assessed against the word being scored by adding, as updating, a determined weighted penalty amount to the sum of the weighted distances of the letter-keys of the word from the path points with which they are matched in calculating the scoring metric for the word.).
Regrading claim 19, Kushler discloses the non-transitory computer readable medium further comprising: determining a total penalty score via a summation of base penalty scores for each pair (Para [0038], wherein an additional penalty is assessed when there are only a total of two or three inflection points included in the entire input path that includes the Scribble gesture. These penalties combine, as total penalty, for example, such that a short left-to-right path that happens to be drawn starting just to the left of the letter "e" and continuing until just to the right of the letter "e" (as a path intended to enter the word "we") is not incorrectly interpreted to correspond to a word "ee.); and updating the base penalty score with the total penalty score (Para [0145], wherein also, an additive penaltyScore is calculated for example, as a determined penalty times the number of un-matched keys plus a second determined penalty times the number of unmatched IPs., as the updated penalty score).
Regrading claim 21, Kushler discloses wherein the normalizing includes using the average word length from the set of unpaired words (Para [0039] and [0080], wherein in order to normalize the results so that the metric can be used to meaningfully compare results between words with differing numbers of letters, the weighted sum is divided by the sum of the weighting factors used in calculating the sum, and wherein the process calculates the LengthRatio for the preceding input path segment (as described previously), and uses this value in calculating the PathWeight value to be used in weighting distances, as part of the weighting sum above, to letter-keys that are measured from points along the preceding path segment. ).

Allowable Subject Matter
Claims 3, 5-7, 10, 12-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior of record specifically, Kushler and US 4,896,358 A to Bahler et al, does not disclose:
. . . wherein the base penalty score is determined using at least a difference between a normal base score and base similarity of claims 3, 10 and 17 combined with other features and elements of the claims;
Claims 5, 7, 12 and 14 depend from an allowable base claim and are thus allowable themselves;
. . . . wherein the operations further comprise: determining phonetic codes for each word in each of the input set of words and stored set of words; identifying a set of unpaired words between the input set of words and the stored set of words using the phonetic codes and distance scores determined; and adjusting the base similarity score based in part on the set of unpaired words identified, of claims 6, 13 and 20 combined with other features and elements of the claims.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662